Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/424,120, MOUNTING APPARATUS FOR MOUNTABLE DEVICES, filed on 5/28/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2, line 3, “the same corresponding features” is indefinite because it is not clear if the “features” include all of the elements (plunger pin, recess, knob, biasing element, etc) as recited in claim 1. 
	Claims 3-16 are rejected as depending on rejected claim 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a1) as being anticipated by US Patent # 7,000,928 to Liao.
	Liao teaches an mounting apparatus comprising a first device mounting member (31) having a recess (335) extending vertically and an entrance way which provided with an angled surface.  The entrance way extending towards the recess.  The first fixed mounting member having a plunger securement device (61) slidable in an aperture (311) extending vertically in the first fixed mounting member and a biasing element (612) which provides a biasing force.  The plunger securement device having a plunger pin (611) in an extended position extending from the aperture.  The first fixed mounting member having an horizontal contacting surface adjacent the plunger pin which is slidable with respect to a horizontal contacting surface of the first device mounting member adjacent the recess of the first device mounting member such that when a distal portion of the first fixed mounting member horizontal contacting surface slides a first distance on or towards the first device mounting member horizontal contact surface, a distal portion of the plunger pin contacts the angled surface, which forces the plunger pin to retract in a direction into the aperture and against the biasing force.  The distal portion of the first fixed mounting member horizontal contact surface slides a further distance on the first device mounting member horizontal contacting surface, the distal portion of the plunger pin arrives at the recess and extends into the recess via the biasing force. 




    PNG
    media_image1.png
    1045
    1092
    media_image1.png
    Greyscale


Allowable Subject Matter
s 2-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 3,036,803 to Fiebelkorn
US Patent # 4,429,897 to Friedman et al.
The cited references above teach the plunger for securing two elements together. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        1/14/21